Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/21/08 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-6, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Riefenstein (20130302483) in view of Corona et al. (20160345390) and Luckhardt (20150056344).
Riefenstein teaches a cooking device comprising: a sensor including a camera configured to photograph at least one food material (par. 0050), and a distance sensor configured to detect a distance between the camera and the at least one food material (par. 0048, 0049 same location). 
A processor (par. 0059; controller) configured to acquire a size (par. 0073) of the at least one food material including a first food material (par. 0049; different foods different levels) and a second food material (par. 0049; different foods different levels) by providing an image (par. 0050) obtained by photographing the at least one food material (par. 0050) and the detected distance (par. 0049; detect level of food product) to a model (par. 0058, 0073), and perform cooking according to a cooking course that is set based on a kind of the at least one food material (par. 0060) and the size of the at least one food material (par. 0073; size), wherein the model is a network (par. 0073) that is trained by using training data (par. 0073 last 4 lines) and labeling data (par. 0073 same or similar product) based on a function of a relationship between an image obtained by photographing a food material and a photographing distance (par. 0060; 0073), and a kind of the food material (par. 0058) and a size of the food material (par. 0073), and the labeling data comprises the size of the food material (par. 0073) and the training data comprising images obtained by photographing various kinds of food materials at various distances and weights of the food materials are obtained from a server (par. 0058; par. 0073 last 4 lines)
Wherein the camera is disposed on a front surface of the artificial intelligence cooking device (par. 0048) and is configured to capture the image of the at least one food material at a front side of the artificial intelligence cooking device before the food material is placed in a cooking compartment of the artificial intelligence cooking device (par. 0050 during loading), and wherein the processor is further configured to:
acquire a size of the first food material (par. 0073; par. 0049 first food relative level identified) and a size (par. 0073) of the second food material (par. 0049) by providing an image obtained by photographing the first and second food materials (par. 0050) and the detected distance to the model (par. 0051 detected distance for determining different levels), acquire a first cooking course (par. 0059, 0060) by using a kind of the first food material (par. 0059) and the size of the first food material (par. 0073) and a second cooking course (par. 0069) by using a kind of the second food material (par. 0060) and the size or number of the second food material (par. 0073)
perform cooking according to the first cooking course (par. 0083; more than one cycle or more than one food) when a cooking time corresponding to the first cooking course is a first time (par. 0060, par. 0085 relative “other cooking will continue”) and a cooking time corresponding to the second cooking course is a second time shorter than the first time (par. 0085 cooking cycle done; par. 0069), 
output a notice (par. 0062) of removing the second food material from the cooking compartment when the second time elapses since the cooking is performed (par. 0062), and complete cooking according to the first cooking course after removing the second food material (par. 0085 continue cook).
Riefenstein teaches optical quality control of cooking devices by recognizing food products to be cooked and thus one of ordinary skill in the art would have been motivated to look to the art of cooking devices comprising image capturing devices as taught by Corona.
Corona teaches, a cooking compartment (par. 0062), a door configured to seal the cooking compartment (par. 0068 fig. 1), a sensor including a camera (par. 0103 last 6 lines) configured to photograph at least one food material (par. 0105 ref. 520) and a distance sensor (par. 0103; 0070 image capturing device) configured to detect a distance between the camera and the at least one food material (par. 0118, par. 0105 load surface vs background; par. 0107 par. 0105 last 6 lines) and 
a processor (par. 0074) configured to acquire a weight of the at least one food material (par. 0112) by providing an image obtained by photographing the at least one food material (par. 0111) and the detected distance (par. 0108) to an artificial intelligence model (par. 0111-0112; computer system directed to visual perception), and perform cooking according to a cooking course that is set based on a kind of the at least one food material and the weight of the at least one food material (par. 0110 last 8 lines),
Though Riefenstein is silent to image capturing device for determining weight of the food products, Riefenstein does teaches the image capturing device for determine size (par. 0073) and or number of (par. 0060) which are relevant to the determining a specific cook cycle in addition to teaching the controller for deducing specific food products (par. 0072).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to determine weight of the food product as taught by Corona using a same optical recognition system which Riefenstein teaches acquires size and amount information for its art recognized purpose of identifying both a food product and food product size, or weight with an optical recognition device as the product is loaded into the cooking device to achieve a desired cooking cycle for specific food products as desired by both and providing size or weight information using a same image system to determine load mass information to further determine the appropriate heating cycle and pattern as taught by Corona (par. 0112).
Riefenstein teaches optical quality control of cooking devices by recognizing food products to be cooked and thus one of ordinary skill in the art would have been motivated to look to the art of cooking devices comprising image capturing devices as taught by Luckhardt.
Though silent to the claimed artificial intelligence cooking device as defined by the artificial intelligence model is a neural network, Riefenstein teaches the selected image(s) is/are then compared, as shown in step 60, by controller 12 to previously captured and stored images which are in the data base. Again, the data base of previously taken images can be stored in memory of controller 12 or in separate memory or data base (not shown) of cooking device 1, or can be stored in a remotely located memory or data base. Also, the previously captured images can be, among others, of food product P previously cooked in the same cooking device 1, selected from a compilation of food product P previously cooked in other cooking devices 1 at the same or similar facility, or of "stock" images of food product P (par. 0058).
Thus since Riefenstein teaches identification of a same food product as Luckhardt, since both teach the purpose of imaging to acquire automatic food product recognition (par. 0021) and since Riefenstein recognizes data gained during individual cooking can be provided to neighboring cooking devices (par. 0071) in addition to the desire of gaining data about not only known food products but also “newly introduced” food products (par. 0074).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to look to the art and provided an artificial intelligence model which is a neural network as taught by Luckhardt (par. 0021) thus achieving the desired desire of gaining data about not only known food products but also “newly introduced” food products (par. 0074) and the advantage of a self-learning automatic operation of the appliance as desired by Riefenstein and taught by Luckhard (par. 0021) and providing the known advantage of in contrast to known methods and devices, achieving a same desired build up of a knowledge base for operating the appliance for different kinds of food items to be processed and more specifically provide a type of a self-learning methodology for respective appliances. Due to the fact, that new information can be stored, provided and used for further optimizing the operation of the appliance, automatic operation of the appliance can continuously be improved. In particular it is possible to train pattern recognition capabilities which may be useful for automatic food category assignment. The method in particular allows the build up a of pattern recognition and in particular artificial neural network. Hence, an alternative and in particular improved method of operating an appliance for processing food can be obtained as taught by Luckhardt (par. 0021) and desired by Riefenstein.
With respect to claim 2, Riefenstein teaches the cooking course comprises cooking temperature and a cooking time (par. 0028, 0066).
Wherein the processor performs cooking according to the first cooking course having a longer cooking time among the first cooking course and the second cooking course when the first cooking course and the second cooking course are different from each other (par. 0060). 
Wherein the processor outputs a notice when first cooking course and the second cooking course are different from each other (par. 0059; par. 0062 relative different level). 
The device further comprising a memory configured to store a ratio between the first food material and the second food material (par. 0083 more than one cooking cycle concurrently), wherein the processor outputs a notice of additionally removing one of the first food material or the second food material on the basis of the weight of the first food material, the weight of the second food material, and the ratio between the first food material and the second food material (par. 0083).  It is noted the “weight” is taken as above.
Wherein the processor receives a user’s feedback on the set cooking course and corrects the set cooking course on the basis of the feedback (par. 0059 last 8 lines).

Claims 10, 13-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Riefenstein (20130302483) in view of Corona et al. (20160345390) and Luckhardt (20150056344) and Garcia (20140300722).
Riefenstein, Corona and Luckhardt are taken as above.
Independent claim 13 and dependent claim 10 are distinguished by determine dietetics information including total calories according to the weight of the at least one food material, and output the dietetics information to a user
Riefenstein teaches a cooking device comprising a camera to gather information to provide a cooking program of the food within a cooking cavity and that the image information is stored from a compilation of previously cooked foods in the cooking device (par. 0058) for providing a user text information and/or food product descriptive information (par. 0059) and thus one of ordinary skill in the art would have been motivated to look to the art of image capturing devices for both identifying the type of food in an image and providing food specific information to the user.  
Thus since Riefenstein teaches determining load information specific to an identified food, in addition to teaching providing the user with food specific information (par. 0059) and since knowing nutrition or caloric information is known in the art to be information desired for managing diets.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the software tools as taught by Garcia (par. 0156) and incorporate the teachings of the processor further using the information of Riefenstein determined by a same image analysis as that taught by Garcia (par. 0156) such that the processor can provide dietetics information to the user as further taught by Garcia (par. 0156).  Thus achieving the taught advantage of combining measurement software to further the controlled cooking of Corona with providing known calorie information for each portion as taught by Garcia (par. 0156) and further providing the user an output of the total calories and nutrition information on a per weight basis as taught by Garcia using a same food identifying image as taught by all and the advantage of calorie counting for a user specific diet (par. 0156) thus achieving the advantage of the combination of accurately determined size as taught by Corona with determination of caloric and nutrition contents as taught by Garcia (par. 0156).
With respect to claim 14 Riefenstein teaches an input unit configured to receive a user input (par. 0048 user interface, par. 0059 user manually selects).  An output unit comprising a display unit (par. 0083; 7th from last line) and a speaker (par. 0069), where the camera is disposed at an upper center region of the front surface of the device (fig. 2, fig. 1) in an area adjacent to the input unit (fig. 1 ref. 15), adjacent to taken relative next to and/or same front side.
Though silent to announcing the dietetics information, Riefenstein does teach a loud speaker for providing user information.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the speaker as taught for providing the user descriptive information of the food product as taught by Riefenstein (par. 0059) including dietetics information as taught by Garcia (par. 0156) thus achieving the taught advantage of providing the user descriptive information relative the food such as known calorie information as taught by Garcia (par. 0156).
Riefenstein teaches an inner plate contacting the cooking compartment (par. 0052; product carrier when loaded), wherein the camera is configured to capture the image of the at least one food material is disposed on the inner plate before the at least one food material is placed in a cooking compartment (par. 0050 during loading).
The processor is further configured to receive a user feedback on the cooking course (par. 0059; manually select), adjust the cooking course based on the user feedback (par. 0059 correct cooking cycle/program), and store information based on the adjusted cooking course (par. 0060, 0073).
With respect to claim 18, Riefenstein teaches a memory configured to store food product specific information (par. 0059), and store a ratio between the first food material and the second food material (par. 0083 more than one cooking cycle concurrently; time, temperature, proportions), wherein the processor outputs a notice of additionally removing one of the first food material or the second food material on the basis of the size of the first food material (par. 0083, 0060), the size of the second food material (par. 0083, 0060), and the ratio between the first food material and the second food material (par. 0083 relative more than one cooking cycle concurrently; time, temperature, proportions).
Though Riefenstein is silent to weight of the food products, Riefenstein does teaches the image capturing device for determine size (par. 0073) and or number of (par. 0060) which are relevant to the determining a specific cook cycle in addition to teaching the controller for deducing specific food products (par. 0072).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to determine weight of the food product as taught by Corona using a same optical recognition system which Riefenstein teaches acquires size and amount information for its art recognized purpose of identifying both a food product and food product size, or weight with an optical recognition device as the product is loaded into the cooking device to achieve a desired cooking cycle for specific food products as desired by both and providing size or weight information using a same image system to determine load mass information to further determine the appropriate heating cycle and pattern as taught by Corona (par. 0112).
Though silent to storing calorie per unit information of the food and dietetics, Riefenstein does teach a memory for storing food specific information (par. 0059) and since Corona teaches determining load information specific to an identified food and since knowing nutrition or caloric information is known in the art to be information desired for managing diets.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the software tools as taught by Garcia (par. 0156) and incorporate the teachings of the processor comprising a memory configured to store a calorie per unit weight of the at least one food material and the dietetics information as taught by Garcia (par. 0156) since further using the weight information of Corona determined by a same image analysis as that taught by Garcia (par. 0156) using stored comparisons for gathering information specific to the food type as taught by Riefenstein further including a database allowing the processing means to subsequently calculate caloric and other nutrition information for that portion thus achieving the advantage of the combination of accurately determined size as taught by Reifenstein and Corona with determination of caloric and nutrition contents as taught by Garcia (par. 0156).
With respect to claim 19, since Riefenstein teaches imaging for identifying more than one type of food at a single time (par. 0049) and since Garcia teaches a database and calculating caloric information specific to different identified food types.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the software tools as taught by Garcia (par. 0156) and incorporate the teachings of the processor comprising a memory configured to store a calorie per unit weight of the at least one food material and the dietetics information as taught by Garcia (par. 0156) including a database allowing the processing means to subsequently calculate caloric and other nutrition information for that portion thus achieving the advantage of the combination of accurately determined size as taught by Riefenstein with determination of caloric and nutrition contents as taught by Garcia (par. 0156) specific to more than one food cooking concurrently as taught by Riefenstein (par. 0049).


Response to Arguments
With respect to applicants urgings and claim amendments directed to first and second food items, newly cited Primary reference Riefenstein is relied upon to teach such (par. 0049), i.e. plurality of foods cooked simultaneously.
Thus with respect to applicants urging Corona is silent to such, it is noted Corona is not relied upon to teach such, where the current rejection relies on Corona as a teaching reference.  Namely for determine weight of the food product, i.e. a processor (par. 0074) configured to acquire a weight of the at least one food material (par. 0112) by providing an image obtained by photographing the at least one food material (par. 0111) and the detected distance (par. 0108) to an artificial intelligence model (par. 0111-0112; computer system directed to visual perception), and perform cooking according to a cooking course that is set based on a kind of the at least one food material and the weight of the at least one food material (par. 0110 last 8 lines).
Importantly Riefenstein teaches optical recognition of the food product specific to physical characteristics including size (par. 0073) and descriptive information for setting the cooking course (par. 0059).
Though Riefenstein is silent to image capturing device for determining weight of the food products, Riefenstein does teaches the image capturing device for determine size (par. 0073) and or number of (par. 0060) which are relevant to the determining a specific cook cycle in addition to teaching the controller for deducing specific food products (par. 0072).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to determine weight of the food product as taught by Corona using a same optical recognition system which Riefenstein teaches acquires size and amount information for its art recognized purpose of identifying both a food product and food product size, or weight with an optical recognition device as the product is loaded into the cooking device to achieve a desired cooking cycle for specific food products as desired by both and providing size or weight information using a same image system to determine load mass information to further determine the appropriate heating cycle and pattern as taught by Corona (par. 0112).
With respect to applicants urging directed to Breunig, it is noted Riefenstein is relied upon in the current Office action relative the teachings of a first and second food material.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven Leff whose telephone number is (571) 272-6527.  The examiner can normally be reached on Mon-Fri 8:30 - 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached at (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN N LEFF/Primary Examiner, Art Unit 1792